Title: To George Washington from George Washington Parke Custis, 17 June 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir:
Marlborough [Md.], June 17th, 1798.

I received your letter by mamma at this place, where I had come on my uncle’s horses, and with Mr. McDowell’s permission, in hopes of meeting her. She arrived the same day that I did, and informed me particularly respecting the subject of your letter, which appeared to set heavy on your mind. The report, as mamma tells me, of my being engaged to the young lady in question, is strictly erroneous. That I gave her reason to believe in my attachment to her, I candidly allow, but that I would enter into engagements inconsistent with my duty or situation, I hope your good opinion of me will make you disbelieve. That I stated to her my prospects, duty, and dependance upon the absolute will of my friends, I solemnly affirm. That I solicited her affection, and hoped, with the approbation of my family, to bring about a union at some future day, I likewise allow. The conditions were not accepted, and my youth

being alleged by me as an obstacle to the consummation of my wishes at the present time (which was farthest from my thoughts), I withdrew, and that on fair and honorable terms, to the satisfaction of my friends.
Thus the matter ended, and should never have proceeded so far had I not been betrayed by my own feelings. However rash and imprudent I may be, I have always remembered my duty and obligation to you, which is the guide of my actions. It was this which prevented my entering into any engagements which were not entirely conditional.
To my mother I disclosed the whole affair, who is now perfectly satisfied; and I hope this small statement of facts, which I can confirm, either upon oath or the testimony of my friends, will eradicate all uneasiness from your mind.
Let me once more, sir, on the shrine of gratitude, plight my faith to you; let me unclasp the sacred books of morality and lay my duty, nay, my all, at your feet. Your beneficence could not enhance your virtues; on my heart they are engraven as the benefactor, the friend, nay, the more than father of,

G. W. P. Custis.

